Opinión concurrente y de conformidad del
Juez Asociado Señor Negrón García.
EN EL JUZGAR, EL SENTIDO COMÚN TIENE UN PAPEL PREPONDERANTE. “Recordemos lo dicho por Biondi. El absurdo jurídico no es el absurdo lógico, es lo injusto. Por lo demás, creo que cuando un absurdo, una injusticia se da, el absurdo jurídico es absurdo lógico también, porque aun cuando sea perfectamente lógico en una lógica puramente formal, ha de ser ilógico para toda lógica humana, para una lógica jurídica. ” (Énfasis suplido.) J. Vallet de Goytisolo, Panorama del Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1973, pág. 870.
H
Hacer cumplida justicia implica, pues, con sentido común, exaltar los valores fundamentales humanos y descartar toda *654aplicación literal de reglas procesales que menoscaben ese fin. Hemos de evitar interpretaciones cuya utilidad y producto final sea únicamente un mero recurso de técnica jurídica, mito o criatura artifical.
La opinión disidente del Juez Asociado Señor Hernández Denton propone que nos declaremos sin jurisdicción. La INJUS-TICIA de esa alternativa nos fuerza a fundamentar separada-mente nuestro criterio en contrario. DEMOSTRAREMOS QUE LA ECUACIÓN MINORITARIA SE NUTRE DE UN ERROR CIRCULAR: SIN TENER JURISDICCIÓN, “SUA SPONTE” SE ASUME, PARA LUEGO EQUIVOCADAMENTE CON-CLUIR QUE NO SE TIENE.
Primero, nadie ha cuestionado ante nos la juridicidad del dictamen del Tribunal Superior, Sala de San Juan (Hon. William Fred Santiago, Juez). Éste, el 23 de febrero de 1990, en reconsideración, dejó sin efecto la sentencia desestimatoria de 28 de noviembre —por incomparecencia a la vista de 23 de octubre— y reinstaló la acción de la Sra. Marta Villanueva.
Segundo, en sus méritos, evidentemente, la actuación del ilustrado juez que acogía esa reconsideración fue fundamentada en las válidas razones que le fueron expuestas. La señora Villanueva no compareció al señalamiento, pues estaba cum-pliendo con nuestra Resolución de 19 de enero de 1989 en que le requerimos que mostrara causa por la cual no deberíamos expedir el certiorari.
Así, quedó demostrado que el 16 de octubre, mediante Moción Informativa, la demandante Villanueva le comunicó del trámite de certiorari y que el caso no podría “ventilarse los días 23 y 24, según programado”. Desafortunadamente ese escrito nunca llegó a la atención del Juez Fred Santiago, pues fue devuelto por la Secretaría bajo la impresión de que era una solicitud de suspen-sión y no acompañaba el sello correspondiente.
De hecho, la Minuta de 23 de septiembre de 1989 confirma ese desconocimiento. El Juez Fred Santiago partió de la premisa que los “trámites en el Hon. Tribunal Supremo de Puerto Rico. . . han sido resueltos . . .”. (Énfasis suplido.)
*655I — i HH
Lo anterior sería suficiente para apreciar lo erróneo de la opinión disidente. Pero hay más. Conforme los autos originales, el tribunal de instancia reconsideró en la primera oportunidad que tuvo, esto es, el 23 de febrero de 1990, al otro día de serle referida para “despacho” la moción.
En Suárez v. Flamingo Homes, Inc., 102 D.P.R. 664, 668-669 (1974) —al resumir las avenidas decisorias que pueden seguir los tribunales ante las mociones de reconsideración— enfatizamos el extremo siguiente:
... Se llama la atención a los secretarios de las diferentes salas del Tribunal de Primera Instancia, que deben dar estricto cumpli-miento a la Regla 12.1 de las de Administración del Tribunal -de Primera Instancia, que lee así:
“Regla 12.1. Sumisión de mociones de reconsideración al juez
Cuando se radicare una moción solicitando la reconsideración de una sentencia, orden o resolución, el secretario deberá dar cuenta de la misma al juez que la hubiere dictado, al juez que le sustituyere, o al juez administrador, a más tardar dentro de las 21 horas de su presentación.” (Énfasis suplido y en el original.)
NO PODEMOS, PUES, REFRENDAR LA PROPUESTA DISIDENTE QUE IGNORA UN INCUMPLIMIENTO MINISTERIAL TAN CRASO. UN SISTEMA JUDICIAL SERIO, NO “RESUELVE” NI ADMINISTRA JUSTICIA DE ESTE MODO. EL AUTOMATISMO VISUALIZADO EN LA REGLA 17 DE PROCEDIMIENTO CIVIL, 32 L.P.R.A. AP. Ill, DE “DEJAR DE TOMAR ALGUNA ACCIÓN” —COMO EQUIVA-LENTE AL “RECHAZO DE PLANO”— ESTÁ CIMENTADO Y PRESUPONE QUE EL SECRETARIO HA DADO CUMPLI-MIENTO SUSTANCIAL A LA REGLA 12.1 PARA LA ADMI-NISTRACIÓN DEL TRIBUNAL DE PRIMERA INSTANCIA DEL ESTADO LIBRE ASOCIADO, h L.P.R.A. AP. II-A. NO ES OBLIGACIÓN DE LOS ABOGADOS POSTULANTES ESTAR DETRÁS DE LOS JUECES INQUIRIENDO EN SUS OFICI-NAS SI LA SECRETARÍA LES REFIRIÓ DETERMINADA *656MOCION DE RECONSIDERACION. AUNQUE ESA SOLA GESTIÓN NO VIOLA LA ÉTICA, NO DEBE FOMENTARSE.
De hecho, si ignoráramos la VERDAD PROCESAL aquí expuesta —y acogiéramos el razonamiento del disenso— los autores de la sentencia no serían el Juez Asociado Señor Hernández Denton ni la mayoría del Tribunal. Tampoco el juez de instancia. Su autoría realmente correspondería a la Secretaría del Tribunal Superior, quien con su inacción “rechazó de plano” la reconsideración. ESTARÍAMOS, ENTONCES, ANTE UNA FARSA ADJUDICATIVA EN MENOSCABO DEL PRESTI-GIO DE LOS TRIBUNALES. '
HH l — l HH
Resumiendo, el planteamiento en torno a la reapertura del caso no está ante este Foro. Ninguna de las partes lo ha traído. Si lo consideramos en sus méritos habría que confirmarlo. Es claro que el juez, Hon. Fred Santiago, detectó y apreció válidos fundamentos para dejar sin efecto la sentencia de archivo a tono con el espíritu que anima la Regla 49.2 de Procedimiento Civil, 32 L.ER.A. Ap. III. Sostener el criterio minoritario de que no podía hacerlo, a base de que el escrito de reconsideración “no consti-tu[ía] una petición al amparo de la Regla 49.2” (opinión disidente, pág. 665), es simplemente olvidar que nuestro derecho ya superó la mística de las palabras. LA SUSTANCIA, NO LA LETRA, ES LO QUE CUENTA Regla 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Más importante aún, la intervención del Juez Fred Santiago fue en la primera oportunidad en que se le remitió a su despacho para que considerara la moción de reconsideración. Obviamente estamos ante una situación extraordinaria causada por un grave incumplimiento de la Regla 12.1 para la Administración del Tribunal de Primera Instancia del Estado Libre Asociado, supra. ALLÍ DONDE SE REQUIEREN VEINTICUATRO (24) HORAS, LA MOCIÓN DE RECONSIDERACIÓN FUE REMI-TIDA A LA ATENCION DEL JUEZ CON UN ATRASO DE *657MIL SETECIENTAS CUATRO (1,704) HORAS. SI ANTE ESTA REALIDAD NO APLICA LA REGLA 49.2, SUPRA, ¿A CUÁL APLICA*!
Por los fundamentos expuestos, rehusamos sostener la ausen-cia de jurisdicción. La VERDAD y la JUSTICIA, como fuerzas vivas, no pueden cimentarse en tan frágil ficción; menos en semejante ineficiencia administrativa burocrática. AUNQUE GUARDIANES DE ESTA JURISDICCIÓN APELATIVA, NUESTRO CELO MAYOR ES PREVENIR LAS INJUSTI-CIAS.